340 S.W.3d 350 (2011)
Dana F. STEVENS, Respondent,
v.
Erroll B. STEVENS, Appellant.
No. WD 72660.
Missouri Court of Appeals, Western District.
April 26, 2011.
Michael C. Mcintosh, Independence, MO, for appellant.
Dnenis R. Rowland, Kansas City, MO, for respondent.
Before GARY D. WITT, P.J., and JAMES E. WELSH and ALOKA AHUJA, JJ.

ORDER
PER CURIAM:
Errol Stevens appeals the entry of a full order of protection under the Adult Abuse Act, §§ 455.003-455.085, RSMo, on the petition of his wife. He claims that the trial court erred in granting the order because the court failed to make explicit findings on all of the elements necessary to support the entry of such an order. We affirm. Because a published opinion would have no precedential value, a memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).